PER CURIAM.
This is an appeal from a final judgment of dissolution of marriage and an order denying appellant’s motion for rehearing. The parties, through their attorneys, filed a stipulated statement as to the facts upon which the final judgment was entered pursuant to Rule 3.6(h), Florida Appellate Rules. We compliment the attorneys upon their successful effort to so stipulate. Such a stipulation in a domestic relations case has been rare in our experience.
The sole point in issue on this appeal is whether or not the trial court abused its discretion in awarding the wife permanent alimony under the circumstances of this case. We cannot say that it did. This ruling is, however, without prejudice to a subsequent reevaluation of permanent alimony by the trial court at a later date based upon changed circumstances. The term “permanent” alimony is not so permanent that it may not be changed upon a change of circumstances justifying same.
Affirmed.
BOYER, C. J., and McCORD and MILLS, JJ., concur.